                     Case 2:18-cr-00020-SWS Document 291 Filed 01/10/19 Page 1 of 6

                                                      United States District Court
                                                                                                                 ffLED
                                                            District of Wyoming
                                                          Exhibits Log: 18-CR-20
                                                                                                     U-S.DISTRICT COiiRT
                                             USA vs. Arapaho James Oldman, 1/7/2019                  DISTPJCT or WYGHmS

                                                                                                    2Q19JAN 10 PH 6: i6

    Gov-1-1 Photo of Charles Dodge III                                                                          nQ                   1/7/2019
1
                                                                                                                        4:17 PM      4:18 PM

    GovtlrZ^'-'November 26l7:^Caleridar                                                                         No      1/7/2019      1/7/2019;;:
                                                                                                                        4:18 PM      4:18 PM

    Gov-2-1 Etecording of 911 Call placed 11-30-17                                                              No      1/7/2019      1/7/2019
                                                                                                                        4:47 PM      4:47 PM

    Gov';3---l Photo of 331 GreabPlains in the daylight 198A-DN-                                               No       1/7/2019     J/7/2019 _
              223991S^OOOOOO3_lA60"0OOOO2_O0OOOb4JPG                                                                    4:47 PM :-   4:47 PM

1 Gov-3-2 Aerial photo of Great Plains Housing showing back of 331 198A-DN-                                     No      1/7/2019      1/7/2019
1             2239915_0000314_1A0000191_0000010JPG                                                                      5:05 PM      5:05 PM

    GovrS-t •: .Aerial photo:of Great Plains Housing showing back of.331-with marldng '•      ^ ^ -c. n rr:.    No      1/8/2019:     1/8/2019
    2A                                                                                                                  3:02 PM      3:02 piyi ;;
    Gov-3-3 Aerial photo of Great Plains Housing showing housing and other tribal buildings 198A-DN-           No       1/7/2019     1/7/2019
              2239915_0000314_1A0000192_0000002JPG                                                                      5:05 PM      5:05 PM

    •Goyri^:, - Aerial photo ofGreat Plains Housing showing housing and ofter tnba! buildings wi^ marteig       No      1/8/2019     1/7/2019
,3A      -                                                                                                              8:49 AM      4:00 PM

    Gov-4-1 Curriculum Vitae of Mark Stratmoen                                                                 No       1/7/2019     1/7/2019
                                                                                                                        5:07 PM      5:07 PM

    ,GoyT4V^ ^ Photo of hallway and stairs leading to riie second floor DSC0581JPG                              No      1/9/2019     :1/9/2019.;
    4o;.r;:r'.V-                                                                                                        8:28 AM      8:28 AM       ;

    Gov-4-    Photo of kitchen sink area   DSC0352JPG                                                           No      1/8/2019      1/8/2019
    11                                                                                                                  8:47 AM      8:47 AM

                                                                                                               -■No-,   1/8/2019      1/8/2019
                                                                                                                                      8:47 AM

    Gov-4-    Photo of kitchen table and back door   DSC0725.JPG                                               No       1/8/2019      1/8/2019
    13                                                                                                                  8:47 AM       8:48 AM

    Gov-4-    Photo of table in tiie kitchen with air freshener DSC035SJPG                                     No       1/8/2019      1/8/2019
                                                                                                                        8:48 AMv     8:48 AM

    Gov-4-    Photo of door to basement and stairs leading up to second floor from the kitchen                 No       1/8/2019      1/8/2019
    15        _DSC0438.JPG                                                                                              8:51 AM      8:51 AM

    :Govi.4^.; ■ Photo ofhasemBnt.staire'_DSC:03^.a^ ■'                                                        :Wo:     1/8/2019;     1/8/2019
                                                                                                                        8:51AM       8:51 AM, S
    Gov-4-    Photo of basement stairs closer in   DSC0436JPG                                                  No       1/8/2019      1/8/2019
    17                                                                                                                  8:51 AM      8:51 AM

              Photo of last two stairs leading into the basement'ipsC0363.JPd                                  No       1/8/2019      1/8/2019 ■
                                                                                                                        8!:51 AM     8:51AM ^

    Gov-4-    Photo of stairs leading up and out of the basement fumace on the right red poles on the          NO       1/8/2019      1/8/2019
    19        left 198A-ON-2239915_0000003_1A00000002_0000020JPG                                                        8:52 AM      8:52 AM

, Goy-4-2 . Photo of outside of the front of 331 Great Plains _DSC0324JPG                                      No       1/7/2019      1/7/2019
                                                                                                                        5:12 PM      5:12 PM,
    Gov-4-    Photo looldng to the left in the basement fumace washer and dryer blue cooler                    No       1/8/2019      1/8/2019
    20        _DSC0416.JPG                                                                                              8:52 AM      8:52 AM

    Gov-4r    Photo of washer and dryer and firewood _DSC0383.JPG                                              No       1/8/2019     1/8/2019
                                                                                                                        8;52AM,      8:52 AM

    Gov-4-    Photo of comer of Uie basement closest to die washer and dryer showing edge of white             No       1/8/2019     1J8/2019
    22        chair _DSC0382JPG                                                                                         8:52 AM      8:53 AM

    Govt4-    Photo of chair against far wall of basement _DSC0420JPG                                          No       1/8/2019     1/8/2019
    23                                                                                                                  8:53 AM      8:53 AM

    Gov-4-    Photo of chair with red pole and table and refngerator _DSC0375.JPG                              No       1/8/2019     1/8/2019
    24                                                                                                                  8:53 AM      8:53 AM
                                    Case 2:18-cr-00020-SWS Document 291 Filed 01/10/19 Page 2 of 6
    GpvT4t                   Photo.of comer of basement with small table ;^DSC0369JPG                                      No   .1/8/2019    1/8/2019 .
    25 ■         .       ■                                                                                                      8:53 AM      8:53 AM

    Gov-4-                   Photo of chair with both red poles table and refrigerator _DSC0422.JPG                        No    1/8/2019    1/8/2019
    26                                                                                                                          8:53 AM      8:53 AM

    Gov;4r                   PHoto of table refrigerator blanket on die window _DSG042SJPG                                 No    1/8/2019    1/8/2019 •
hi.                                                                                                                             8:53 AM:     8:53 AM    ::

! Gov-4-                     Photo of refrigerator cable crawlspace _DSC0376jpg                                            No    1/8/2019    1/8/2019
    28                                                                                                                          8:56 AM      8:56 AM

.6ovr4-                      Photo of Items on table IMG_;.0068.JPG                                                        No   1/8/2019     1/8/2019 :
    29       ■                                                                                                                  8:56 AM      8:56 AM

    Gov-4-3 Photo of outside of the back of 331 Great Plains IMG_0016JPG                                                   No    1/7/2019    1/7/2019
                                                                                                                                5:12 PM      5:12 PM

?6pyT-4-' iPhoto of comer of basement with multi-colored blanket on window and vartousjtems on the No 1/8/2019                               1/8/2019 j
.;30;,:;i                . ,floor ^DSC0370JPG                                                                                   a??fi AM
                                                                                                                                8:56  am          am
                                                                                                                                             8:56 AM

    Gov-4-                   Photo of comer of basement with window and crawlspace door table _DSC0571JPG                  No    1/8/2019    1/8/2019
    31                                                                                                                          8:57 AM      8:57 AM

    Gov-4-                   Photo of comer of the basement showing items on floor and crawlspace _DSC0426JPG              No 1/8/2019       1/8/2019 ^
                                                                                                                                ■8:57 AM     8:57 AM

; Gov-4-                     Photo of comer of basement with crawlspace door and various items on the floor                No    1/8/2019    1/8/2019
,33                          _DSC0391JPG                                                                                         8:57 AM     8;57AM

    Goy-4-                   Photo of comer of basement w                    ijlanket'ltems on; flbpri green ii^f-         No   -1/8/2019    1/8/2019
134                          _DSC0394JPG                                                                                         8:57 AM     8:57/UVI

    Gov-4-                   Photo of comer of basement with multi-colored blanket _DSC0519 JPG                            No    1/8/2019    1/8/2019
    35                                                                                                                           8:57AM      8:57AM

    6ov-4t                   Photo of corrier of basement with green nd _DSC0372JPG                                        No    1/8/2019    1/8/2019
    36                                                                                                                           8:57        8:57 AM

    Gov-4-                   Photo closer in of comer of basement with green lid _DSC0396JPG                               No    1/8/2019    1/8/2019
    37                                                                                                                           8:58 AM     8:58 AM

    Gov-4-                   Photo of cement wall with blanket removed _DSC0526JPG                                               1/8/2019    1/8/2019
    38                                                                                                                          8:58 AM      8:58 AM
                                                                                                             -




    Gov-4-                   Photo of cement wall with blood spots _DSC0557JPG                                             No    1/8/2019    1/8/2019
    39                                                                                                                           8:58 AM     8:58 AM

; Gov-4-4                    Photo, of outside of front porch of 331 Great Plains lMG_obo2JPG                              No    1/7/2019    1/7/2019
I        '           '                                                                                                           5:13 PM     5:13 PM    ■

    Gov-4-                   Photo of crawlspace door _DSC0407JPG                                                          No    1/8/2019    1/8/2019
    40                                                                                                                           8:58 AM     8:58 AM

    Gov-4-                   photo of bloOd Spatter on pirik childs bed _DSC0683JPG               v:     •                 No    1/8/2019    1/8/2019
r4l:                                                                                                                             8:58"-fiM   8:58 AM

    Gov-4-                   Photo of crawlspace door open and looking inside _DSC0669JPG                                  No    1/8/2019    1/8/2019
    42                                                                                                                          9:06 AM      9:06 AM

•"6dyH4'- '• yPhote;of Bp of crawbpace dbof with blood:LPSC0677JPG;, /                                                           1/8/2019    1/8/2019
                                                                                                                                .9:06 AM     9:06 AM

    Gov-4-                   Photo of inside of crawlspace with open blue suitcase _DSC0671JPG                             No    1/8/2019    1/8/2019
    44                                                                                                                          9:06 AM      9:06 AM

    Gov-4-                   Photo of inside of crawlspace widi bicycle wheel bar with blood and blood pool in-the lower   No    1/8/2019    1/8/2019
                             left hand comer IMG_0085JPG                                                                        9'.67AM      9:07 AM

    Gov-4-                   Photo of inside of crawlspace with pile of tarps plastic blankets IMG_0114JPG                 No    1/8/2019    1/8/2019
    46                                                                                                                          9:11         9:11 AM

' Goy-4-                     Photo of red blanket with bird IMG.OIOS JPG                                                   No    1/8/2619    1/8/2019 :
                                                                                                                                9:11 AM      9:12 AM

    Gov-4-                   Photo of boot under carpet plastic and tarp IMG_0095JPG                                       No    l/B/2019    1/8/2019
    48                                                                                                                          9:12 AM      9:12 AM

    Gov-4-                   Photo of boot under carpet plastic and tarp IMGJ3091JPG                                            i/8/2019     1/8/2019       !
    49                                                                                                                          9:12 AM      9:12 AM . j
    Gov-4-5                  Photo of front door of 331 Great Plains _DSC0339JPG                                           No    1/7/2019    1/7/2019
                                                                                                                                5:15 PM      5:15 PM
                         Case 2:18-cr-00020-SWS Document 291 Filed 01/10/19 Page 3 of 6
    6ov-4s       Photo of boot doser in IMG 0088.jPG                                                                 No' i/8/2019         1/8/2019" i
    50                                                                                                                     9:12 AM       9:12 AM I
j Gov-4-         Photo of leg tarps and plastic being removed IMG_0110.JPG                                           No    1/8/2019       1/8/2019 i
1 51                                                                                                                       9:12 AM        9:12 AM       i
    Goy-^4-      Photo of leg with white powder carpet on torso IMG_0119JPG                                          No    1/8/2019       1/8/2019 I
    52 ••4'••                                                                                                              9:17 AM        9:17 AM jj
    Gov-4-       Photo of body with white powder IMG_0131JPG                                                         No    1/8/2019       1/8/2019
    53                                                                                                                     9:17 AM       9:17 AM

    ;Gdvr4- .Photo of hand with White powder IMG^0130;3PG^                                                           No" 1/8/2019        1/8/2019 i
    ^'54'-                                                                                                                 9:17 AM       9:17 AM i
i Gov-4-         Photo of body from the side covered in white powder IMG_0150.1PG                                    No    1/8/2019       l/B/2019
    55                                                                                                                     9:17 AM        9:17 AM

    Govr4^';     Photo of body from the top of the head with white powder IMG^0158.3PG                               :Nb: 1/8/2019        i/8/2019
    56                                                                                                               it-   9:17 AM        9:17 AM

    Gov-4-        Blood spot underneath body after turning body over IMG_0168JPG                                     No    1/8/2019       1/8/2019
    57                                                                                                                     9:17 AM       9:17 AM

:'G0Vt4-         - PhotO'OfTface:of body after rollinghody.over^^0l73va^G^p^^^|p^p^^i;i                                    1/8/2019       1/8/2019 ^
 58'                                                                                                                              AM>    >9:30 AM J
    Gov-4-        Close up of fece after roiling over the body IMG_0176.JPG                                          No    1/8/2019       1/8/2019 !
    59                                                                                                                     9:31AM         9:31 AM

    Gov-4-6      Photo looldrig in front door of 331 Great Plains into living room and kitchen _,DSC0340.JPG :       No    1/7/2019       1/7/2019 :j
                                                                                                                           5:16 PM        5:16 PM     !
    Gov-4-       Close up of face after rolling body over IMG_0206JPG                                                No    1/8/2019       1/8/2019      I
    60                                                                                                                     9:32 AM        9:32 AM       i
    Gov-4-       Close up of the injuries tO tiie neck IMG_pi90iJPG                                                        1/8/2019       1/8/2019-1
    61                                                                                                     !^ijtt::--9:32 AM.;            9:32 AM ,1
    Gov-4-       Photo of injuries to the right side torso area IMG_0197.JPG                                         No    1/8/2019       1/8/2019
    63                                                                                                                     9:38 AM        9:38 AM

:6ov-4-          Photo oflegs with pants pulled down from the nght side IMG_0212JPG                                  No    1/8/2019      :1/8/2019
 64                                                                                                                        9:38 Af4,     9:38 AM
                                                                                              1-



    Gov-4-       Photo of legs with pants pulled down from the left side _DSC0687JPG                                 No    1/8/2019       1/8/2019
    65                                                                                                                     9:38 AM        9:38 AM

    G0V-4t       Photo of legs looking from the feet up _DSC0704.JPG                                   "             No    1/8/2019       i/8/2019 -
    66       ■                                                                                                             9:38 /«wl      9:38 AM

    Gov-4-       Death Certificate of Charles Joseph Dogdge in                                                       No    1/8/2019       1/8/2019
    67                                                                                                                     9:41 AM        9:41AM

    GOV ^        Lonestar Addison                                              "          ^        '                 No    •I/8/M9';Sl^/2D19:>
                                                                                                                                        ^;|;^.AI^;.V
    60V-4-7      Photo of living room of 331 Great Plains _DSC0342JPG                                                No    1/7/2019       1/7/2019
                                                                                                                           5:18 PM        5:18 PM

    6ov-:4-8     Photo looldng into the kitchen from the liwng room of 331 Great Plains _DSC0345.JPG                 No    1/7/2019       1/7/2019
                                                                                                                           5:18 PM        5:18 PM

    Gov-4-9      Photo looking from living room to the basement door and the stairs leading up to the 2nd            No    1/7/2019       1/7/2019
                 floor _DSC0347.JPG                                                                                        5:19 PM        5:19 PM

    G0V7S-I      Curricufum^tae of Rob'Pa^e^':-:■.                                                                   No     1/9/2019      1/9/2019
■
                                                                                                                           8:28 AM        8:28 AM

    Gov-5-        NMS Labs Toxicology fteport dated 12/14/17 for Charies Dodge (first page)                          No    1/10/2019      1/10/2019
    2A                                                                                                                     8:34 AM        8:35 AM

    G0V-6t1       Photo of crowbarIMG_0944.JPG                                                                       No    i/8/2019       1/8/2019
                                                                                                                           1:56 PM        1:56 PM

    GOV-6-2      Photo of crowbar IMG_094S.3PG                                                                       NO    1/9/2019       1/9/2019
                                                                                                                           9:17           9:17 AM

    Gov-7-1      Photo of Mattiiew Whiteplumes Wind River Hotel and Casino ID card _DSC0569,JPG                  I   No    1/8/2019       1/8/2019 •'
                                                                                                                           3:14 PM        3:15 PM

    Gov-7-2      Photo of sock on basement floor _DSC0663.JPG                                                        No    1/8/2019       1/8/2019
                                                                                                                           3:15 PM        3:16 PM
                   Case 2:18-cr-00020-SWS Document 291 Filed 01/10/19 Page 4 of 6
 Gov-7-4 Diagram"^Basement                "                    ~~                          ■No    l/8/2di9"   '1/872619 "i
                                                                                                  2:13 PM     2:14 PM"

 Gov-8-1 Summary of calls and texts between Defendant and Bridget Oldman                    No    1/8/2019    1/8/2019
                                                                                                  5:06 PM     5:06 PM

 Gov-StZ, Video of Bridget Oldman Phone with texts 1 20171220j.145718.mp4'                  No    ,1/8/2019   1/8/2019
                                                                                                  5:07 PM'    5:07 PM ^
; 60V-8-3 Video of Bndget Oldman Phone wltt^ texts 2 20171220_145920.mp4                    No    1/8/2019    1/8/2019 j
                                                                                                  5:20 PM     5:20 PM         I

 GoV;;8-s4 ^i3eo;Of Bndget Oldman Phone witti texts 3 20171220jl50058.mp4!                  No    1/8/2019    1/8/2019
                                                                                                  5:20 PM     5:20 PM

 Gov-12-    Summary of calls and texts between Defendant and Irene Jenkins                  No    1/9/2019    1/9/2019        i
 1                                                                                                9:19 AM     9:21 AM         ;
 fepy;:14-^ i Summary of calls and texts between Defendant and Edd Shakespeare              No"   1/9/2019    1/9/2019 1
 1.                                                                 •   ■   ■ ■                   9:22 AM     9:22 AM         i

I Gov-16- Hoodie (Item 3) PHYSICAL EVIDENCE                                                 No    1/9/2019    1/9/2019
 017                                                                                              8:53 AM     8:53 AM

 Govrie- Ph'i^ical^^ibit plate holder;                                                      No    1/9/2019    1/9/2019
 i019.                                                                                            .9:06 AM;   9:06 AM

 Gov-16-    Physical evidence placeholder - swab                                            No    1/9/2019    1/9/2019
 020                                                                                              8:55 AM     8:55 m

; Gov^ 16- - Physfca! exhibht place holder -                                                      1/9/2019    1/9/2019
 021                                                                                              8:57 AM     8:57 AM I
i 60V-16-   Physical evidence placeholder - swab                                                  1/9/2019    1/9/2019
i 022                                                                                             8:58 AM     8:58 AM         I

^Govr;16- Physical evidence placeholder -: swab
 023
                                                                                      spStSvrNo   1/9/2019    1/9/2019        i
                                                                                                  9:00 AM     9:00 AM

I Gov-16-   Place holder physical evidence - swab                                           No    1/9/2019    1/9/2019
I 024                                                                                             9:01 AM     9:01 AM

psoVr 16-;; jPhYsicdrexhiblt Place holder swab'                                             No    l/ld/2019   1/10/20191
l026.
6-                y-                  •                  . .
                                                                                                  8:57 AM     8:S7AM          i
; Gov-16-   Physical evidence place holder- food can                                        No    1/9/2019    1/9/2019
^ 027                                                                                             9:05 AM     9:05 AM

giSovTie- Physical evidence placeholder - bandana                                           No    1/9/2019    1/9/2019
1031                                                                                              9:08 AM     9:08 AM

i Gov-16-   Photo of wipes on basement floor _DSC0393.JPG                                   No    1/9/2019    1/10/2019
 1                                                                                                9:27 AM     8:35 AM

!:Gov^16- Physical Exhibht .-'Place-holder--r-swab-';;                                  ^■;-i;Np; 1/10/2019   1/10/2019"
                                                                                                  8:56 AM     8:56 AM     -

1 Gov-16- Physical evidence placeholder- swab                                               No    1/9/2019    1/9/2019
1 26                                                                                              9:03 AM     9:03 AM

iGoVTier Photo of crawispace door and pink childs bed DSe0398JPG;                           No    1/9/2019    1/9/2019
                                                                                                  9:28 AM     9:29 AM

1 Gov-16- Photo of Charles Dodge in Pante-Front DNA 0041.JPG                                No    1/9/2019    1/9/2019
15                                                                                                9:12 AM     9:13 AM

^:Govrl6- rPhoto.of Charles Dodge IH Pants^Back DNA_0040.3PGfe-^'^j^^^^j/^                  No    1/9/2019
                                                                                                  9:13 AM
                                                                                                              1/9/2019
                                                                                                              9:14

' Gov-16- Photo of crowbar IMG_0946.JPG                                                     No    1/9/2019    1/9/2019
; 7                                                                                               9:14 AM     9:14 AM

|.6ov-17r - Cumculum Vitae of Jacklyn Garfinkle                                   '         No    1/9/2019    1/9/2019
                                                                                                  10:39 AM    10:39 AM

1 Gov-19-   Summary of calls and text between Defendant and Donna Oldman                    No    1/9/2019    1/9/2019
: 1                                                                                               9:22 AM     9:23 AM

[<G6vt20- Summary of calls and texts between Defendant and Dionne Addison               / No,     1/9/2019    1/9/2019
                                                                                                  9:23 AM     9:23 AM

1 Gov-22-   Summary of calls and texts between Defendant and Jessica Guffey                 No    1/9/2019    1/9/2019
                                                                                                  9:24 AM     9:24 AM
                             Case 2:18-cr-00020-SWS Document 291 Filed 01/10/19 Page 5 of 6
 Gov-23-       Curriculum Vitae of Dr. Burson                                                              No" '1/9/201^ " 1/9/2019
                                                                                                                  3:19 PM         3:20 PM

 60V-23- Photo of injuries to back of head DNA_0069JPG                                                     No     1/9/2019        1/9/2019
 10                                                                                                               3:45 PM         3:45 PM

 6ovt23t Photo of injury to side of head DNA_,0080JP6                                                      No     1/9/2019        1/9/2019
 12            .        ■                            ■        ■                                                                   3:46PM

! Gov-23- Photo of injury to legs DNA_0027.JPG                                                             No      1/9/2019       1/9/2019
 13                                                                                                               4:01 PM        4:01 PM

 60V-23- Photo of pattern Injury to right leg bNA_d034.3PG                                                :Np^ ; W2019\ , 1/9/2019
 14'                                           •                                                                  4:09 PM ■      4:09 PM

i Gov-23- Photo of torso injuries to right side before washing IMG_0011JP6                                 No     1/9/2019        1/9/2019
' 15                                                                                                              3:50 PM         3:50 PM

 6oyT23-' Photo of torso.injuries to right side before washing and after clothing removed -T               No     1/9/2019        1/9/2019
 l6r"   : IMG_002ijPG .                                                                                           3:51 PM :       3:51 PM

 Gov-23- Photo of torso injuries to right side after washing DNA 0066JPG                                   No      1/9/2019       1/9/2019
 17                                                                                                               3:54 PM         3:54 PM

:GoyT23T.'.PhotO-of-patteminjufy to left side torso IMG_o64i.3PG^'^:                               ^       No     1/9/2019: 1/9/2019
^19 .                                                    X-..; -   ^   VV                                         3:56 PM         3:56 PM

 Gov-23- Photo of injuries to face at autopsy before washing DNA_0006.JPG                                  No     1/9/2019        1/9/2019
 2                                                                                                                3:38 PM         3:38 PM

 Gbv-23- Close up of pattern irgury to left side torso DNA 0059jPG                                         No     .1/9/2019       1/10/2019;
 20;                                                                                                              4:45 PM         8:36 AM '

 Gov-23- Photo of torso injury to right side IMG 0056JPG                                                   No      1/9/2019       1/9/2019
 22                                                                                                               3:57 PM         3:57 PM

 ■Govr23- Photo of puncture wounds bo (eft arm DNAJ)079.3I^ : :                                                   .1/9/2019       1/9/2019
                                                                                                                  :4:q3 PM        4:04-PM: c

 Gov-23-       Xray of broken arm                                                                          No      1/9/2019       1/9/2019
 25                                                                                                               4:05 PM         4:05 PM

■"Gov723t : Xray.of broken leg' ■         .                                                                No"     1/9/2019       1/9/2019
                                                                                                                   4:07 PM        4:07 PM

 Gov-23-           Photo noted as Image 1 in Or. Bursoris supplemental report DSCN7e94JPG                  No      1/9/2019       1/9/2019
 27                                                                                                                3:47 PM        3:47 PM

 Gov-23- Photo rioted as Image 2 In Dr. Bursons supplemental report DSa\l7854JPG;                                  1/9/2019 -     1/9/2019
 ;28                   ,"''3' '                             - .                      . ,   .                      4:43 PM -       4:43 PM

 Gov-23- Photo of injuries to face at autopsy after washing DNA 0047.JPG                                   No      1/9/2019       1/9/2019
 3                                                                                                                4:13 PM         4:13 PM

 ;^ffM^KPhoto'noted;as 'ImageV'in'Dr. Bursons'supplemental report                                                 i;i/9/2019      1/9/2019
                                                                                                                  ;4:17 PM        4:17 PM

 Gov-23- Photo of injuries to left side of neck before washing DNA 0088JPG                                 No      1/9/2019       1/9/2019
 4                                                                                                                 3:39 PM        3:39 PM

 Govr 23- Photo of injuries to left side of neck after washing DNA 0D87JPG;3                   3       3 : {'mj   :l/9/2019' :    1/9/2019
 5/                                                                                                                3:43 PM : ; • 3:44 PM

 Gov-23- Photo of injuries to right side of neck Photo noted as Image 6 in Dr. Bursons supplemental        No      1/9/2019       1/9/2019
 9                 Report DNA_0044.JPG                                                                            4:15 PM         4:15 PM

 .Def-39           State vs. Bemadette Brown                                                               No      1/8/2019       1/8/2019
                                                                                                                   2 39 PM.       2:39 PM

 Def-              Sketch of alleged weapon                                                                No      1/8/2019       1/8/2019
 Oldman-                                                                                                           12:21 PM       12:22 PM
 A


  Def-: : : pni bofti^                                                                                            i/g/Mt# ' 1/9/20191
 -Oldmanr.;                                               ?                    -.1                                 10:45 AM ; io:45;AMj

 Def-              FBI 302 Import re text Msg re Whiteplume Pacebook                                       No      1/9/2019       1/9/2019
 Oldman-                                                                                                           10:45 m        10:45 AM
 c

 Def-              Photo of blade                                                                          No      1/9/2019      -1/9/2019 5
 ",01dman3';                3-..-                  •3--^3>s             3:h3'"-:33S                                11:46 AM       11:46 AM?
 K'
                  Case 2:18-cr-00020-SWS Document 291 Filed 01/10/19 Page 6 of 6
 Oef-      McVicker CV                                                 No   1/10/2019   1/10/2019 !
 Oldman-                                                                    9:15 AM     9:15 AM     1
 L

 Def-      Footwear Photos           ^                                 No   1/10/2019   1/10/2019 ,
 Oldman-                            ''                                      9:21 AM     9:21 AM     I


 Def-      Footwear images                                             No   1/10/2019   1/10/2019
 Oldman-                                                                    9:23 AM     9:23 AM
 N

 Def-      Footwear tmages                                             No 1/10/2019 I/IO/2OI9I
'Oldman-                                                               i    10:05 AM    10:0S AM:i!^

i Court-1 Preliminary Jury Instnjctions                                No   1/7/2019    1/7/2019
                                                                            10:03 AM    10:03 AM
